NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ANTHONY G. HUNT,
Claimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, '
Resp0nden.t-Appellee.
2012-7039
Appea1 from the United States Court of Appea1S for
Veterans C1aims in case no. 09-4707, Judge Lawrence B.
Hagel.
ON MOTION
PER CURIAM.
0 R D E R
Anthony G. Hunt moves this court to compel the gov-
ernment to produce various d0cuments. In the alterna-
tive, Hunt moves for the appointment of counsel

HUNT V. DVA 2
Neither the Federal Rules of Appel1ate Procedure nor
the Federal Circuit Rules allow discovery on appeal ln
addition, this court has no procedure to appoint counsel
for pro se litigants. Hunt is advised that pro bono counsel
may be available to veterans for representation at this
court through various assistance programs including the
Federal Circuit Bar Association's Veterans Pro Bono
Program. Pro bono counsel may also be available for
representation at the Court of Appeals for Veterans
Claims through the Veterans Consortium Pro Bono Pro-
gram.
Accordingly,
lT IS ORDERED THAT
The motions are denied
FOR THE CO‘URT
APR 30 2[H2 /s/ Jan Horbaly
Date J an Horbaly
, Clerk
cc: Anthony G. Hunt
Daniel B. V0lk, Esq.
FlLED
u.s. couFrr or APFEALs mn
S24 T14EFEr)5rz.»_LclncurT
APR 30 2012
JAN HURBALY
CLERK